The assignments of error are without merit. The evidence supported the verdict, and the court did not err in overruling the certiorari.
                         DECIDED APRIL 28, 1941.
The evidence to the effect that the defendant was found in possession of a number of original lottery tickets, together with the time, place, and manner of explanation of that possession. coupled with other evidence regarding the existence and manner of operating the lottery known as the "number game," was sufficient to sustain a conviction. The assignments of error regarding the admission of testimony, and the statement by the judge, in a colloquy in passing on an objection to testimony, to the effect that the Court of Appeals has held "that is the proper way to prove the operation of a lottery," do not demand a reversal.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur. *Page 14